Case 1:19-cv-00104-TSE-JFA Document 25 Filed 06/11/19 Page 1 of 2 PageID# 73



.



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Di�i.iioo


    STEVEN RUSSO.,                                   Case No. 1 : 19-cv-00 I 04-TSE-JFA

                          Plaintiff,                 STIPULATIONFORVOLUNTARY
                                                     DISMISSAL PURSUANT TO
    VS.                                              FED.R.CIV.P. 41 (a)(I )(A)(ii)

    CAPITAL ONE. BA.NJ{ (USA), N.A.�

                          Defendant.

           NOW COME11 Plaintiff: Steven Russo, and Defendant. Capital One Bank (USA), N.A.�

    through their respective undersigned attorneys and respectfully state and pray:

           1.     On January 28, 2019, P1aintifffiled the complaint in this case (ECF No. 1).

           2.     On March JS, 2019, Defendant answered the Complaint (ECF No. 12).

           3.     Federal :Rule of Civil Procedure 41 provides� in relevant part:

                  (a) Voluntary Dismissal.

                  ( 1) By the Plaintiff.

                  (A) Without a Court Order. Subject to Rules 23(e), 23.l(c), 23.2, and 66
                  and any applicab]e tederal statute, the plaintiff may dismiss an action
                  without a court order by tiling:

                  (i) a notice of dismissal before the opposing party serves either an answer
                  or a motion for summary j1.1dgment; or

                 (ii) a stipulation of di!lmmal sig11ed by all parties who have appe•red.

                  (B) Effec1. Un1ess tht notice or �"tipulation states otherwise!' the dismjssal
                  is without prejudice. But if the pla.inti ff previously dismissed any federal­
                  or state-court action based on or including the same claim.. a notice of
                  dismissal operates as an adjudication on the merits.'"

    Fcd.R.Civ.P. 41, 28 U.S.C. (c:mphasis added).
Case 1:19-cv-00104-TSE-JFA Document 25 Filed 06/11/19 Page 2 of 2 PageID# 74
